         Case 3:19-cv-00252-YY         Document 1     Filed 02/20/19    Page 1 of 5




Talia Y. Guerriero, OSB No. 115271
talia@bennetthartman.com
BENNETT, HARTMAN, MORRIS & KAPLAN, LLP
210 S.W. Morrison Street, Suite 500
Portland, Oregon 97204-3149
Telephone: (503) 227-4600
Facsimile: (503) 248-6800

       Of Attorneys for Plaintiffs




                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

JAMES ANDERSON, ROBERT CRANE, RON
LEE, NATHAN STOKES, DAVID
ALEXANDER, JOHN ANDERSON, JAMES M.
WRIGHT, and KYLE IZATT, Trustees for the                               Case No.3:19-cv-00252
AGC-INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 701                                                  COMPLAINT
PENSION, HEALTH AND WELFARE, AND
TRAINING TRUST FUNDS,                                 Suit to Enforce Collective Bargaining
                                                              Agreement and Contributions
                              Plaintiffs,            Obligation under 29 U.S.C. §§185, 1132
                                                          and 1145 and for Injunctive Relief
 vs.

K.F. JACOBSEN & CO., INC., an Oregon
corporation,

                              Defendant.

                               JURISDICTION AND VENUE

                                              1.

       This action arises under Section 502 of the Employee Retirement Income Security Act

and Section 301 of the Taft-Hartley Act. (29 U.S.C §1132 and 185). This Court has exclusive


COMPLAINT                                                                   Page 1 of 5
          Case 3:19-cv-00252-YY         Document 1      Filed 02/20/19     Page 2 of 5




jurisdiction of this action pursuant to section 301(a) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a), for breach of a Collective Bargaining Agreement (“CBA”)

between an employer engaged in an industry affecting commerce and a labor organization

representing employees in an industry affecting commerce. This Court also has exclusive

jurisdiction under the Employee Retirement Income Security Act (“ERISA”), Section 502, 29

U.S.C §1132, and Section 515 (29 U.S.C. §1145) because this action is brought by the trustees of

an employee benefit plan to make contributions to a multiemployer plan under the terms of the

plan and according to the applicable Collective Bargaining Agreement.

                                                2.

       Venue is proper in this District insofar as Defendant has expressly consented.

                                            PARTIES

                                                3.

       Plaintiffs are Trustees of the AGC-International Union of Operating Engineers Local 701

Health and Welfare, Pension and Training Trust Funds (“Trust Funds”). Said Trust Funds were

and are Trusts created pursuant to written collective bargaining agreements which are organized

and existing pursuant to section 302 of the LMRA (29 USC §186). Said Trust Funds are also

multi-employer “employee benefit plans” for purposes of 29 U.S.C. §1132(d)(1) and §1002, in

that they are established and maintained for the purpose of providing medical, disability,

pension, training and other related needs of employees within the purposes of the Trust Fund.

                                                4.

       At all times relevant hereto, Defendant was a corporation organized and existing under

and by virtue of the laws of the State of Oregon.



COMPLAINT                                                                      Page 2 of 5
             Case 3:19-cv-00252-YY       Document 1      Filed 02/20/19    Page 3 of 5




                                                 5.

         Defendant is, and has been, engaged in the construction industry and, as such, has been

engaged in an industry affecting commerce, within the meaning of the LMRA, 29 U.S.C.

§ 152, and within the meaning of ERISA, 29 U.S.C. §1002.

                                  FACTUAL ALLEGATIONS

                                                 6.

         Defendant entered into a Collective Bargaining Agreement (CBA) with the International

Union of Operating Engineers, Local 701 (“Local 701”). Defendant also entered into express

contractual agreements with the Trust Funds when it submitted its contribution reports stating

that it agreed “to be bound by the Trust Agreements creating and controlling the Fringe benefits

listed. . . .”

                                                 7.

         Under the terms of the Collective Bargaining Agreement, Defendant agreed to make

monetary contributions on behalf of its employees performing work within the jurisdiction of

Local 701 to the Trust Funds. Defendant further agreed to be bound by the terms and provisions

of the Trust Agreements as amended that governed each of the respective Trust Funds.

                     CLAIMS FOR RELIEF UNDER ERISA AND LMRA

                                                 8.

         The Trust Agreements, as amended, that govern the respective Trust Funds require

Defendant to file monthly reports to the Trust Funds on its employees covered by the Collective

Bargaining Agreements setting forth the number of hours worked by Defendant’s employees. In

addition, Defendant is required to make monthly payments to the Trust Funds based on the



COMPLAINT                                                                       Page 3 of 5
          Case 3:19-cv-00252-YY         Document 1       Filed 02/20/19     Page 4 of 5




number of hours its employees worked in the preceding month at the rate and manner specified

in the Collective Bargaining Agreement.

                                             9.

       Defendant breached the provisions of the Collective Bargaining Agreement and Trust

Agreements by failing to submit timely and complete contributions along with the monthly

reports for the months of November and December 2018 and January 2019. As a result,

Defendant owes $36,017.87 in admitted liability (e.g., not including liquidated damages, interest,

or other assessments).

                                                  10.

       As a result of the breach, Defendant also owes liquidated damages delinquency charges

to which plaintiff Trust Funds are entitled under the Trust Fund Agreements and 29 USC §

1132(g)(2) in the sum of $3,117.57.

                                                  11.

       Plaintiffs are entitled to enforcement of the Collective Bargaining Agreement and Trust

Agreements. Further, Plaintiffs are entitled to attorneys’ fees and costs as well as liquidated

damages and interest on the unpaid contributions pursuant to the Trust Agreements, the LMRA,

and to 29 U.S.C. § 1132(g).

                                                  12.

       As a result of the breach, Defendant also owes interest on the unpaid contributions at the

rate of twelve (12.0%) percent per month from the date contributions were due until paid.

                                                  13.




COMPLAINT                                                                        Page 4 of 5
            Case 3:19-cv-00252-YY       Document 1       Filed 02/20/19      Page 5 of 5




       Plaintiffs complied with all conditions precedent to bringing this suit. Plaintiffs retained

the undersigned attorneys to collect the monies that may be found due and owing from

Defendant.



       WHEREFORE, Plaintiffs pray for Judgment against Defendant as follows:

       1.      That Defendant be ordered to submit contributions in the amount of $36,017.87

               for work performed in November and December 2018 and January 2019;

       2.      That Defendant be ordered to pay interest on the amount that is due pursuant to

               the Collective Bargaining Agreement, the Trust Agreements, and 29 U.S.C. §

               1132(g) at a rate of 12%;

       3.      That Defendant be ordered to pay liquidated damages and interest on the amount

               that is due pursuant to the Collective Bargaining Agreement, the Trust

               Agreements; and 29 U.S.C. § 1132(g), totaling $3,117.57;

       4.      That Defendant be ordered to pay reasonable attorneys’ fees and costs incurred by

               the Plaintiffs; and

       5.      For such further relief as the Court deems equitable.

       DATED this 20th day of February, 2019.



                                                s/ Talia Y. Guerriero
                                              TALIA Y. GUERRIERO, OSB No. 115271
                                              talia@bennetthartman.com
                                              Of Attorneys for Plaintiffs
                                              503-227-4600 (telephone)




COMPLAINT                                                                        Page 5 of 5
